Citation Nr: 1411127	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  12-33 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as due to service-connected asbestosis.

2. Entitlement to service connection for obstructive sleep apnea as due to           service-connected asbestosis.

3. Entitlement to service connection for pulmonary hypertension as due to    service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from July 1955 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The RO deemed pulmonary hypertension as part of the claim for service connection for COPD.  See RO hearing transcript, dated August 9, 2012 and Statement of the Case, dated September 26, 2012.  However, the Board recognizes two distinct claims for these respective conditions as stated above on the title page.  The Veteran attended an August 2012 Decision Review Officer (DRO) hearing, and a May 2013 Travel Board hearing before the undersigned Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1. The Veteran's COPD is proximately due to or the result of asbestosis.

2. Pulmonary hypertension developed secondarily to asbestosis, and with contribution from a service-connected cardiovascular disability.

3. Pulmonary hypertension has been a causative factor for obstructive sleep apnea.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for COPD secondary to asbestosis.  38 U.S.C.A.  § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2013).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for pulmonary hypertension secondary to asbestosis and/or cardiovascular disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2013).

3. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for obstructive sleep apnea as secondary to now service-connected pulmonary hypertension.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In furtherance of this appeal the Veteran maintains that his service-connected asbestosis brought upon a series of secondary disorders, those for which service connection is claimed in this instance.  VA law permits an award of service connection for nonservice-related disability that is caused, or chronically aggravated by an existing service-connected disability.  See 38 C.F.R. § 3.310.

To this extent, the Board places considerable probative weight upon the substance of the November 2011 treatment summary and medical opinion of private                    

Dr. C.D.M., a pulmonary and sleep medicine specialist.  According to this physician, the Veteran's CT scan and x-ray showed lung scarring and pleural thickening, and this combination "obstructs the passage of air though your lungs and is more likely the cause of your COPD."  Notwithstanding that VA medical examiners at times found to the contrary, questioning either the degree of underlying asbestosis, or whether a restrictive lung disease incidental to asbestosis could cause an obstructive airways disease such as COPD, the Board deems sufficient the aforementioned November 2011 private opinion to place the determinative evidence in a state of relative equipoise, i.e., evenly balanced, as to warrant resolution of all reasonable doubt in the claimant's favor on the issue of causation.  See 38 U.S.C.A. § 5107(b).  Consequently, the criteria for secondary service connection for COPD are effectively met.

Moreover, the November 2011 opinion indicates that "[p]ulmonary hypertension is more likely caused by the asbestosis... I base this opinion on the fact that asbestosis is an interstitial lung disease (ILD).  The pulmonary hypertension reported on two separate EKG reports... occurs when the blood vessels in the alveoli are damaged."  The Board again applies VA's doctrine of reasonable doubt to the issue of service connection for pulmonary hypertension, particularly as the August 2012 VA examiner did not believe the Veteran's pulmonary arterial systolic pressures were high enough to merit a diagnosis of pulmonary hypertension, but the private treating physician clearly found otherwise.  Accordingly, the criteria for secondary service connection for pulmonary hypertension are met.

As to claimed obstructive sleep apnea, the November 2011 medical opinion indicates that "[f]urthermore, pulmonary hypertension causes hypoxemia                   (low oxygen in the hemoglobin).  Hypoxemia is evident in the sleep study --     your SaO2/Nadig of 88 is abnormal (below the normal of 95) and is more than likely the cause of the recorded mixed apneas (central apnea followed by an obstructive apnea)."  Here again, this favorable evidence is balanced against 

medical conclusions to the contrary stating that sleep apnea constituted an upper airways disease not affected by asbestosis with pulmonary impairment, and as a result, applying the reasonable doubt doctrine, a favorable outcome is warranted.    


ORDER

Service connection for COPD secondary to service-connected asbestosis is granted.

Service connection for pulmonary hypertension secondary to service-connected asbestosis and/or cardiovascular disability is granted.

Service connection for obstructive sleep apnea secondary to service-connected pulmonary hypertension is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


